

115 HR 3526 IH: Border Protection Fund Act
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3526IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Rothfus (for himself and Mr. Peterson) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to allow the use of the Department of Justice Asset Forfeiture Fund to finance United States border security measures, and for other purposes. 
1.Short titleThis Act may be cited as the Border Protection Fund Act.  2.Department of Justice asset forfeiture fundSection 524(c) of title 28, United States Code, is amended by adding at the end the following: 
 
(12)Notwithstanding any other provision of this subsection the Attorney General shall by rule provide for the following: (A)The Attorney General will deposit any unobligated balance of forfeited cash, monetary instruments, or commodity money derived from civil forfeitures, or criminal judgements, relating to the illicit trafficking of weapons, persons, or narcotics, from the Department of Justice Asset Forfeiture Fund in to a special subfund, to be known as the Border Protection Fund and hereinafter in this paragraph referred to as the BP Fund. Half of any deposit into the BP Fund shall be allocated to the agencies listed in subparagraph (B). The remaining half shall be allocated to the Department of Health and Human Services as listed in subparagraph (C). 
(B)Upon request by the head of the Department of Homeland Security, the Federal Bureau of Investigation, or the Drug Enforcement Agency, the Attorney General may provide money from the BP fund for any of the following purposes: (i)Construction and maintenance of physical barriers along the United States border. 
(ii)Construction and maintenance of virtual fencing measures along the border as cited in the Secure Fence Act as amended. (iii)Purchase, maintenance, and operation of unmanned aircraft systems to monitor national boundaries. 
(iv)Compensation to Federal law enforcement for any overtime work conducted during the course of their work. (v)Compensation to foreign governments for any expenses incurred while assisting the United States during joint border protection endeavors. 
(C)Upon request by the head of the Department of Health and Human Services, the Attorney General may provide money from the BP fund for purposes of combating drug addiction through Federal treatment and recovery programs and initiatives. (D)The presiding Federal trial court judge, in their discretion, of any criminal case relating to the illicit trafficking of weapons, persons, or narcotics, may order that any fines imposed during sentencing be directed to the Secretary of the Treasury for deposit into the BP Fund. 
(E)Notwithstanding subsections 524(c)(12)(B)(iv) and (v), funds released from the BP Fund may not be used for reimbursement purposes.. 